Title: To Thomas Jefferson from Samuel Brown, 3 June 1808
From: Brown, Samuel
To: Jefferson, Thomas


                  
                     Sir
                     
                     New Orleans June 3d. 1808.
                  
                  Some time ago I had written a letter of considerable length explanatory of my conduct during the disturbances which agitated this City in the Winter of 1806 & 7. But recollecting how disgusting such communications must have been to you I destroyed my letter & waited for the developement of circumstances which I had no doubt would expose the guilty & do ample justice to injured innocence. The singular turn, however given to the trial of Colo Burr at Richmond has left the public to lament that the guilty were not punished—that the innocent were not exculpated.
                  Although general Wilkinson has, in a most malicious & wanton manner pretended to the grand jury at Richmond that he suspected Judge Hall Judge Mathews my Brother & myself of a participation in the Conspiracy of Burr & although the substance of his Affidavit has been published in most of the Gazettes of the Union none of us feel disposed to defend ourselves through the medium of the Press. As the General is our only accuser & as we have many reasons to believe that he will not long enjoy the public confidence, we would feel it degrading to attempt to convince him that what he calls his suspicions of our patriotism were unfounded. The desire, however, which I have always had of retaining your confidence & favorable opinion induces me to explain some circumstances mentioned by Wilkinson which might appear to you ambiguous.
                  In the publication purporting to be the substance of the Generals communication to the Grand Jury (which however he declares in our papers is not authentic) he asserts that when he first apprized me of Burrs plans I appeared to be perfectly acquainted with the whole scheme. This is certainly true as the Genl had the Evening before communicated the particulars of it to Govr. Claiborne in confidence who suspecting his fidelity consulted the Mayor of the City on the measures which were best to be taken with him. The Mayor detailed the project to me confidentially & I advised him to sound the Generals principles & to act as circumstances might direct. Thus possessed of the vews & objects of Burr when Wilkinson met me he soon discovered by the nature of my questions that I was one of the illuminati & not suspecting that Claiborne would violate his promise of secrecy naturally concluded that I had been initiated by some of Burr’s partizans. The next day I explained the guise of his error but by my questions he discovered that I doubted his honesty & therefore I was not to be forgiven—
                  The additional assertion in his affidavit “that I advised him to do nothing” is false absolutely & unworthy of a man of honor & a soldier. Both Judge Hall & Judge Mathews will swear that they never advised the deportation of either my Brother or myself but on the contrary acted with us in the most unreserved confidential manner during the whole scene of terror & suspicion—Dr. Watkins will chearfully give (if required) an affidavit to prove that he communicated Burrs project to me previous to my interview with Wilkinson—That my Brother should have ridiculed the fortifications is so probable that I shall not deny it for I believe every man of sense who had not a share in the contracts for furnishing materials is disposed to laugh on veiwing them—But Laughing is his only crime—Conscious of our innocence & relying on the strength of our private characters my Brother & myself have never attempted to soothe the generals resentment but on the contrary have defied him to substantiate a single charge against us—It is one of the evils attached to the inestimable blessings of liberty that any villain may injure through the Press the reputation of the most virtuous citizen—And it is not always in our power to remove the impressions which such calumnies may make on the public mind. But in addressing you on this subject I am persuaded that I appeal to one who knows that my pursuits have been unambitious & peaceful, that I have been with almost all the respectable part of my friends & relations devoted in the worst of times to the principles by which which the present administration are guided & that I never could have joined Wilkinson Burr & Dayton to injure you Mr Madison Mr Gallatin or any other officer of the Govt. With Burr I never had any particular intimacy. He never directly nor indirectly attempted to enlist me in his schemes The Mexican society was dissolved before I arrived in Orleans & never I believe met again. I knew nothing of its objects & few of its members My friends were your friends my enemies were your enemies. My objects in this City were merely professional & private. I wished to avoid politics altogether. Verily I was no Burrite nor Mexican I was and ever shall be a Republican & an American—for I have seen enough of monarchy to convince me that we are the happiest people on the globe.
                  I ought to apologize for the length of this letter which relates wholly to myself. But I hope you will pardon me for wishing to do justice to my character. It is not intended to preface an application for an Office You will do me the justice to admit that I have not been troublesome to the Govt on that score. Nor do I entend to be so—There are patriots enough of that description who do not love their country more sincerely than I do & if we had them not we could soon import from foreign Countries. I rejoice to see a prospect of preserving the nation in peace & hope you will succeed in obtaining honorable conditions notwithstanding the clamor of the Federalists in our large towns. The embargo has been less felt here than in most other commercial cities. Mr Barings Pamphlet which has been lately recd will serve to dissipate many prejudices which have been entertained by Americans against their own Country—
                  Our excellent friend Mrs Trist will leave us this day. Her society was invaluable to us
                  With sentiments of great respect I have the honor to be Your Mo Obt
                  
                     Sam Brown
                     
                  
               